UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1845



LOYLESS B. TUCKER,

                                            Plaintiff - Appellant,

          and


REGINALD A. LEE, SR.; WILLIAM E. REID, JR.;
JOHN Q. PUBLIC,

                                           Intervenor - Plaintiff,

          versus


JOHN B. DALTON, Secretary; DEPARTMENT OF THE
NAVY,

                                           Defendants - Appellees,


JAMES L. CRAWFORD,

                                                              Movant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-96-113-2-18AJ)


Submitted:   November 5, 1998          Decided:     November 18, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Loyless B. Tucker, Appellant Pro Se. John Harris Douglas, Assis-
tant United States Attorney, Charleston, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Loyless Tucker appeals the district court’s order denying

relief in this civil action. We have reviewed the record and the

district court’s opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. Tucker v. Dalton, No. CA-96-

113-2-18AJ (D.S.C. May 26, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2